Case: 22-60094     Document: 00516568262         Page: 1     Date Filed: 12/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 6, 2022
                                  No. 22-60094
                                                                       Lyle W. Cayce
                                                                            Clerk
   Megan Britt,

                                                             Plaintiff—Appellee,

                                       versus

   Mississippi Farm Bureau Casualty Insurance Company;
   Southern Farm Bureau Life Insurance Company,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No: 1:17-CV-219


   Before King, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
          Appellants Mississippi Farm Bureau Casualty Insurance Company
   and Southern Farm Bureau Life Insurance Company (“Insurance



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60094      Document: 00516568262           Page: 2   Date Filed: 12/06/2022




                                     No. 22-60094


   Companies”) appeal the district court’s order holding that they waived the
   issue of Appellee Megan Britt’s (“Britt”) employment status by failing to
   move for summary judgment on the issue. We agree with the Insurance
   Companies that this issue is not waived. Therefore, we REVERSE and
   REMAND for proceedings consistent with this opinion.
                                I.     Background
          Britt sold insurance for the Insurance Companies pursuant to two
   separate agent contracts. Britt alleges that she experienced abusive and sexist
   treatment while working for the Companies and that she was wrongfully
   terminated. After properly exhausting administrative remedies, Britt sued
   the Insurance Companies for, inter alia, violations of Title VII and
   Mississippi state law. Each of these claims is predicated on Britt’s status as
   an “employee” of the Insurance Companies, as opposed to an “independent
   contractor.” See 42 U.S.C. §§ 2000e(b), 2000e–2; Junio v. Livingston Par.
   Fire Dist. No. 5, 717 F.3d 431, 434 (5th Cir. 2013); Estate of Turner v. Town
   Pharmacy & Gifts, LLC, 310 So. 3d 1229, 1230 (Miss. Ct. App. 2021) (noting
   that under Mississippi Supreme Court precedent, “an employee may sue her
   employer for damages if she is fired for reporting a criminal act of her
   employer”); see also Miss. Emp. Sec. Comm’n v. PDN, Inc., 586 So. 2d 838,
   841–42 (Miss. 1991) (discussing the factors to be considered in determining
   the employee/independent contractor issue).
          The Insurance Companies moved to dismiss Britt’s operative
   complaint, arguing, among other things, that Britt failed to plausibly allege
   that she was their “employee” for Title VII purposes. The district court
   denied both motions. At the close of discovery, the Insurance Companies
   moved for summary judgment. Both assumed, for purposes of the motions
   only, that Britt was the Insurance Companies’ employee. However, the
   Insurance Companies explicitly stated that they reserved the right to assert




                                          2
Case: 22-60094        Document: 00516568262              Page: 3       Date Filed: 12/06/2022




                                         No. 22-60094


   Britt’s status as an independent contractor at trial and in subsequent
   proceedings. 1 Britt did not file her own motion for summary judgment, but
   she opposed the Insurance Companies’ motion.                     In her response, she
   asserted that the Insurance Companies waived any arguments regarding her
   employment status by failing to assert them in their motions.
           The district court, in an order labeled “Order Denying Summary
   Judgment,” denied the Insurance Companies’ motions, concluding that
   genuine issues of material fact existed as to Britt’s claims. But then the
   district court went on at length to conclude that, despite “[the Companies’]
   vague attempt to retain the issue for ‘later proceedings in this case and/or
   beyond,’ they have not apprised the court of their intention to readdress the
   issue of the employment relationship at the trial of this cause,” wholly
   ignoring that the Insurance Companies were assuming employment only for
   summary judgment purposes. It based this alleged waiver on the fact that the
   Insurance Companies declined to (1) move for reconsideration or seek an
   interlocutory appeal of its denial of their motions to dismiss, (2) voice their
   intent to readdress the employment issue at trial, (3) seize the “judicially
   efficient opportunity to address the matter under Rule 56,” or (4) “rebut
   [Britt’s] assertions and evidence that she [was the Insurance Companies’]
   employee for the purposes of Title VII.” It then “deem[ed] Britt an
   employee of the defendants for Title VII purposes.”


           1
             Mississippi Farm Bureau’s motion stated, “For purpose of this Motion only and
   without waiving any right to assert Britt’s status as an independent contractor in any later
   proceedings in this or any other matter, [Mississippi Farm Bureau] asks this Court—for
   now—to assume that [Britt] was an employee.” Southern Farm Bureau’s motion similarly
   stated that “[s]olely for purpose of this Motion for Summary Judgment [Southern Farm
   Bureau] will construe the facts as alleged by Britt as true—including the factual allegation
   that she is an employee of [Southern Farm Bureau]” but “[Southern Farm Bureau]
   reserves all rights to contest Britt’s assertion that there was an employer/employee
   relationship between the company and herself in any later proceedings.”




                                                3
Case: 22-60094         Document: 00516568262              Page: 4       Date Filed: 12/06/2022




                                          No. 22-60094


           The district court declined the Insurance Companies’ motions for
   reconsideration. However, it certified its summary judgment order for
   interlocutory appeal pursuant to 28 U.S.C. § 1292(b). We granted the
   Insurance Companies’ joint petition for permissive appeal of the district
   court’s waiver ruling.
                                II.     Standard of Review
           We generally review a district court’s summary judgment ruling de
   novo. Tanks v. Lockheed Martin Corp., 417 F.3d 456, 461 (5th Cir. 2005). We
   recognize jurisdiction under § 1292(b) is limited to controlling questions of
   law in the relevant order, and therefore apply de novo review to the district
   court’s relevant legal conclusion. Id. 2
                                      III.    Discussion
           The Insurance Companies were not required to press their claim at
   summary judgment to preserve it for trial. It’s well established that the
   purpose of summary judgment is to winnow down claims and “avoid[]
   unnecessary trials.” Carantzas v. Iowa Mut. Ins. Co., 235 F.2d 193, 195 (5th
   Cir. 1956). Summary judgment, however, is not “a penny contrivance to take
   unwary litigants into its tolls and deprive them of a trial.” Whitaker v.
   Coleman, 115 F.2d 305, 307 (5th Cir. 1940). As such, litigants are not required
   to move for summary judgment on every claim, indeed, they are not required
   to move for summary judgment at all. Rule 56 makes this explicit: “A party
   may move for summary judgment, identifying each claim or defense—or the


           2
              Britt urges that abuse of discretion is the appropriate standard of review because
   the district court’s waiver holding addressed a “matter[] closely associated with the
   standard functions of the adjudicative process.” That’s incorrect. The district court’s
   ruling was not “case management”—it was a ruling on a legal question in the case itself.
   Therefore, no deference is owed to the district court. See Fraser v. Patrick O’Connor &
   Assocs., L.P., 954 F.3d 742, 745 (5th Cir. 2020) (“This court reviews the district court’s
   factual findings for clear error and its legal conclusions de novo.”).




                                                4
Case: 22-60094         Document: 00516568262               Page: 5      Date Filed: 12/06/2022




                                          No. 22-60094


   part of each claim or defense—on which summary judgment is sought.” Fed.
   R. Civ. P. 56(a) (emphasis added).
              The district court’s ruling, therefore, turns Rule 56 upside down,
   relying on a totally incorrect assumption that a party must move for summary
   judgment on an issue or else that party will be deemed to have waived the
   issue. 3       Not only does it render summary judgment—a discretionary
   motion—mandatory, it also unjustifiably alleviates Britt’s burden to prove all
   elements of her claims at trial. Indeed, under both Title VII and Mississippi
   state law, Britt, and not the Insurance Companies, bears the initial burden of
   establishing her employment status. 4 See 42 U.S.C. § 2000e(b); Diggs v.
   Harris Hosp.—Methodist, Inc., 847 F.2d 270, 271–73 (5th Cir. 1988)
   (addressing Title VII); Estate of Turner, 310 So. 3d at 1234 (addressing state
   law McArn claims). The Insurance Companies’ decision not to raise this
   issue in its motion for summary judgment does not relieve Britt of this
   burden. 5 Moreover, the district court does not have “case management”
   discretion to reject the Rules of Civil Procedure in the name of punishing
   “gamesmanship.”


              3
               The concurrent notion that a party must both move for reconsideration of a
   motion to dismiss and seek interlocutory appellate review to preserve an argument is also
   highly inconsistent with the law and reality: appellate courts have very limited jurisdiction
   over interlocutory appeals, rightly so.
              4
             Britt’s citation to Wood v. Milyard, 566 U.S. 463, 474–75 (2012), is completely
   inapposite. There, the Supreme Court deemed the State’s statute of limitations defense
   waived when the State explicitly declined to challenge it in the district court. Id. at 474.
   However, the Supreme Court was addressing whether the State waived its defense on
   appeal, not, as in this case, its ability to contest it within the same proceeding. See id.
   Additionally, in Wood, the party contesting waiver, the State, had the initial burden to
   establish the applicability of its affirmative defense. Id. But here, Britt, not the Insurance
   Companies, bears the initial burden of establishing her employment status.
              5
            The same is true for their decisions not to seek reconsideration of the order
   denying their motions to dismiss or rebut Britt’s factual allegations prior to trial.




                                                 5
Case: 22-60094          Document: 00516568262              Page: 6       Date Filed: 12/06/2022




                                           No. 22-60094


            Finally, we decline Britt’s invitation to construe the district court’s
    ruling as a grant of partial summary judgment. Such a grant would be sua
    sponte, which has its limits, and, at the very least, the district court would
    need to enter an order as such. 6 Instead, under the heading “Ruling,” the
    district court stated: “Because of the existence of genuine issues of material
    fact, the court finds that summary judgment is inappropriate in this case.
    Accordingly, the defendants’ motions for summary judgment are hereby
    DENIED in their entirety.” The court did not state that it was granting
    summary judgment on waiver. Instead, in the background of the order it
    stated that it was “deem[ing] Britt an employee of the defendants for Title
    VII purposes.” It seems clear that the district court was trying to make a
    “case management” type of decision (perhaps to avoid the requirements of
    a sua sponte summary judgment), but regardless of how it framed its ruling, it
    amounted to an erroneous legal conclusion which it had no discretion to
    make. See United States v. Solis, 299 F.3d 420, 435 (5th Cir. 2002) (noting
    that we review legal conclusions in a district court’s order de novo).
            In sum, we hold that the Insurance Companies did not waive the issue
    of Britt’s employment status for purposes of her Title VII and Mississippi
    state law claims. Accordingly, we REVERSE and REMAND to the district
    court for proceedings consistent with this opinion.
1


            6
              We similarly reject Britt’s reliance on Belmaggio v. Dalton, 159 F.3d 1355, 1355
    (5th Cir. 1998) (unpublished). In that case, we noted an exception for instances in which
    “the losing party has had a full and fair opportunity to ventilate the issues involved in the
    motion.” Id. (internal citation and quotation omitted). Here, unlike Belmaggio, the parties
    had not previously filed motions for summary judgments and responses addressing the
    employment-status issue. See id. In fact, neither party had raised the issue in a motion for
    summary judgment at all. Thus, Belmaggio is inapposite.




                                                 6